Citation Nr: 1532373	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder, to include spondylolisthesis of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1981 to June 1984.  He received a general discharge under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the claims folder was transferred to the custody of the San Diego, California RO.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in September 2005.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In April 2010, the Board issued a decision denying the benefit currently sought on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2011, the Court issued a decision in which it vacated the Board's April 2010 decision and remanded the matter on appeal for further consideration.  This claim was subsequently remanded by the Board in January 2012 for further evidentiary development.  

The Veteran's claim was subsequently denied by the Board again in November 2012.  The Veteran appealed this decision to the Court as well, and in March 2014, the Court issued a Memorandum Decision vacating the Board's November 2012 decision and remanding this issue back to the Board.  The Veteran's claim was subsequently remanded by the Board in November 2014.  








FINDINGS OF FACT

1.  The Veteran does not suffer from a disability of the lumbar spine that manifested during, or as a result of, active military service, to include as secondary to an in-service finger injury.  

2.  The Veteran does not suffer from a preexisting spinal disability that was permanently aggravated as a result of active military service.  

3.  The record does not reflect a diagnosis of any type of arthritis during military service or within the first year after the Veteran's separation from service.  

4.  The Veteran has not provided VA with information demonstrating that he has the requisite training or expertise to offer a competent medical opinion.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability, to include spondylolisthesis of the lumbar spine or arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in February 2003, March 2005 and April 2006 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The April 2006 letter also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  While the Veteran was not provided with all requisite notice prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran was also most recently afforded a VA examination in March 2015, as well as previously having been examined in May 2012.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the most recent VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Copies of private treatment records have also been incorporated into the claims file, and in May 2006, the Social Security Administration (SSA) notified VA that after an exhaustive and comprehensive search, they were unable to locate records for the Veteran.  Nonetheless, a copy of the Veteran's SSA decision awarding him benefits has been associated with the claims file.  Numerous statements and articles submitted by the Veteran have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

In addition, the Board notes that the Veteran has asserted that he suffered from septic arthritis during military service following a puncture wound of the finger and that this ultimately resulted in his current disability.  An examination regarding this theory of entitlement is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran has provided VA with no evidence to suggest that he suffered any illness or disability during military service related to a puncture wound of the finger.  He has also failed to demonstrate that he presently suffers from any disability associated with such an injury.  Finally, the record contains absolutely no evidence to suggest any possible relationship between these two conditions.  While the Veteran has submitted numerous articles about various medical conditions, including iritis and septic arthritis, the record does not reflect that he suffers from any such condition.  As will be explained in detail below, the Veteran is not shown to have the required medical expertise to offer a competent opinion on a particular medical diagnosis.  Therefore, he has not been prejudiced by the lack of VA examination regarding this theory of entitlement.  

Additionally, the Board finds there has been substantial compliance with its November 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained an additional medical opinion.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has thoroughly reviewed the record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation would be sufficient to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Facts and Analysis

The Veteran contends that he is entitled to service connection for a low back disability.  The Veteran has alleged a number of theories of entitlement; these include that he injured his back while moving a heavy object during military service; that his spondylolisthesis developed as a result of a puncture wound to the finger; and that he had a congenital disorder that was aggravated as a result of military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's low back disability did not manifest during, or as a result of his active military service, to include as being the result or secondary to what he has described as an in-service puncture wound. Also there is absence of evidence demonstrating that he had a preexisting disability that became worse in service.  As such, service connection for a low back disability is not warranted.  

With respect to the claimed preexisting back disability, the evidence reflects that the Veteran denied a history of recurrent back pain in his October 1981 report of medical history associated with his enlistment examination and there is no documentation of a preexisting back disability upon enlistment.  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  In the present case, there is no clear and unmistakable evidence of a preexisting back disability.  There is a single notation of back pain at the age of 12 and articles submitted by the Veteran suggesting that spondylolisthesis can be a congenital disability.  Nonetheless, there is no competent evidence suggesting that the report of back pain at the age of 12 represented an existing back condition or a chronic back disability.  As such, the Veteran is presumed to have been sound at the time of enlistment into active duty.  

There is also no evidence of a chronic back disability being incurred during active duty.  The Veteran's service treatment records fail to reflect that he suffered from a chronic lumbar spine disability during active military service.  In August 1982, the Veteran was diagnosed with a mild lumbar strain.  It was noted that several hours earlier, he suffered a lumbar muscle spasm after pulling stands while on active duty.  Another record from the same day indicates that the Veteran reported that his pain was becoming increasingly worse.  He was diagnosed with a low back sprain at this time.  The Veteran was seen for follow-up treatment three days later and he reported that he was getting pretty good relief.  The record contains no further treatment involving the lumbar spine.  According to the Veteran's May 1984 separation examination, an evaluation of the spine was deemed to be normal at this time.  No complaints pertaining to his back were reported.   The Board notes that this document is dated May 1987.  However, this was clearly a typographical error.  The Veteran was noted to have two years and five months of military service at this time, which would correspond with his November 1981 enlistment date.  The Veteran also denied having, or ever having had, suffered from recurrent back pain in his report of medical history associated with this examination.  The service treatment records suggest that his injury of August 1982 was acute and transitory, resolving without identifiable medical residuals prior to his separation from active duty.  

Post-service treatment records support the above conclusion.  Following his separation from active duty, the Veteran was afforded a VA examination in August 1984.  At this time, the Veteran made no mention of symptomatology involving the low back.  The examiner also concluded that the Veteran's spine was normal following a musculoskeletal evaluation.  The Veteran did report soreness in the right foot over the past several months.  However, examination of the feet, as well as the upper and lower extremities, was also deemed to be normal.  

The first post-service evidence involving the spine is a private treatment record dated August 1996, which was approximately 12 years after his separation from service.  According to this record, the Veteran was in good health until he was struck by a car while locking his car door.  The Veteran reported that he noted pain in his low back immediately following this incident.  The Veteran denied any other low back pain at this time, aside from some low back pain for several days when he was 12 years old.  The Veteran reported that he had not had any other low back pain his entire life.  X-rays were reviewed, and these revealed a bruise of the right lower back area and a superficial abrasion.  A spondylolisthesis at L5-S1 was also noted and felt to be old.  There was no evidence of any acute spinal injury or of any other significant acute injury other than the bruising and abrasion.  

A September 1996 private treatment record reflects that the Veteran was continuing to experience low back pain.  The Veteran reported that he had one episode of low back pain during military service, but he admitted that this only lasted for a few days and that it spontaneously resolved.  None of the records surrounding the Veteran's motor vehicle accident suggest any possible relationship to military service or a long history of low back pain.  

The record also contains a VA X-ray of the lumbosacral spine from February 1997.  It was noted that there was narrowing interspace between L5 and S1, as well as anterior subluxation at L5 in relationship to S1.  The Veteran was diagnosed with pars interarticularis defect at the L5 level with anterior subluxation in relationship to S1.  There was also narrowing of the interspace at L5-S1.  An October 1997 radiology report also reflects a diagnosis of grade I spondylolisthesis of the lumbar spine.  None of these records suggested any potential relationship between these current disabilities and military service.  

The record also contains a decision of the Social Security Administration (SSA) dated August 1998.  The Veteran was found to be disabled from employment since his motor vehicle accident of August 1996.  As previously noted, however, treatment records reviewed in conjunction with this decision could not be located by the SSA.  A U.S. Department of Education form dated May 1999 also notes that the Veteran was suffering from spinal stenosis of the cervical spine and degenerative joint disease of the spine.  No opinion was offered linking this to military service.  As such, these records provide no support for the Veteran's claim.  

The Veteran was afforded a VA examination of the thoracolumbar spine in November 2009.  It was noted that the Veteran sustained an injury to the back in August 1982 when he was pushing a ramp.  The Veteran reported at the time of the present examination that he had back pain all through service.  However, he noted that he did not seek medical attention.  He also denied back pain in May 1984 because he wanted to stay in service.  He also told the VA examiner that in August 1984 he had back pain, but that the examiner simply failed to write this in the report.  The Veteran also reported that since he suffered from back pain at the age of 12, he continued to have back pain even when he enlisted in the military.  X-rays in November 2009, revealed a grade II anterolisthesis of L5 on S1 and minimal degenerative changes in the lumbar spine with osteophytes and disc narrowing, most conspicuous at L3-4.  The examiner opined that the Veteran's current spinal disorder did not manifest during, military service and that it was not aggravated as a result of military service.  While the Veteran presently was reporting ongoing pain since his in-service injury, he specifically denied this fact upon examination at separation.  There was also no indication that this condition manifested within one year of the Veteran's separation from active duty.  Rather, the current spinal deformity was believed to have been sustained in the August 1996 motor vehicle accident.  

Because the above examiner failed to consider the evidence of record suggesting that the Veteran had an old injury to the back at the time of the motor vehicle accident, he was scheduled for a new examination in May 2012.  The Veteran reported that his back pain began during service in August 1982.  He indicated that it started to worsen in 1995 or 1996 while working a security job because he had to do a lot of standing.  It was again worsened by the motor vehicle accident of August 1996.  This examiner opined that it was less likely than not that the Veteran's current back disability was caused by injury, event or illness during military service.  The examiner recognized that the Veteran had one incident of low back pain during military service, but noted that it resolved.  The Veteran experienced worsening pain with his security job after service and his motor vehicle accident.  The examiner felt that these factors were most likely the cause of the Veteran's lumbar spondylolisthesis.  

The above examiner submitted an addendum to her opinion in May 2012.  She noted that while the Veteran's spondylolisthesis was noted to be old in 1996, there was no indication of how long old was.  In addition, the examiner explained that it was clear the Veteran did not suffer from spondylolisthesis in 1987 as X-rays were deemed to be normal at this time.  As such, the Veteran's "old" injuries did not exist as of 1987.  The examiner again opined that it was less likely than not that the Veteran's current back disability was caused by or a result of previous military service.  

In December 2014, an additional VA examination opinion was obtained.  The examiner reviewed the Veteran's service records, VHA records, civilian records and VA records associated with the Veteran's electronic claims file (Veterans Benefits Management System (VBMS)).  The examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by military service.  The examiner noted that there were no complaints of low back pain upon separation.  Further, the Veteran was struck by a car in 1996 and was noted to have an abrasion of the right lower back.  An X-ray at this time revealed spondylolisthesis of one centimeter subluxation at L5-S1.  The note written by the physician at the time stated that the Veteran had a bruise to the right lower back area but no acute traumatic injury to other parts of the body.  The note also stated that the spondylolisthesis was believed to be "old."  However, the physician did not state how old.  

The examiner further explained that spondylolisthesis was generally caused by prior trauma, arthritic changes or it could be congenital.  While there is a chest X-ray of record, the examiner explained that a chest X-ray cannot diagnose spondylolisthesis, and in the examiner's opinion, could not sufficiently address any low back issues.  As such, there examiner could not comment on any results of chest X-rays without mere speculation regarding the low back.  

The Veteran's main current diagnosis and disability was grade 2 spondylolisthesis along with mild degenerative changes that are present on the most recent X-ray of 2009.  Given all of the above information, including a review of the Veteran's file, the examiner opined that the Veteran's spondylolisthesis was most likely congenital or from his accident in 1996 or was worsened by post-military trauma in 1996.  His spondylolisthesis was still present on X-ray in 2009 and was now grade 2.  The progression of this condition can occur with advancing age.  His mild degenerative changes that appeared on X-ray in 2009 were a natural progression of aging.  The Veteran separated from the military more than 20 years earlier and the examiner would expect greater degenerative changes on X-ray if it was caused by prior trauma that occurred while in the military.  As such, the examiner opined that the Veteran's low back condition was less likely than not caused by or a result of previous military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disability.  The Veteran's service treatment records reflect that while he suffered a back strain in 1982, this resolved upon treatment.  There were no further complaints of a back disorder.  His spine was deemed to be normal upon separation and the Veteran denied suffering from recurrent back pain at this time.  The Veteran also reported upon treatment in September 1996 that while he had one episode of low back pain during military service, this only lasted for a few days and resolved upon treatment.  He also reported back pain for a few days at the age of 12 in a separate report from this time, but denied any back pain otherwise in his entire life.  As such, the medical evidence of record, coupled with the Veteran's own assertions, demonstrate that he did not suffer from a chronic back disability during active military service and that he did not suffer from chronic symptomatology upon separation.  

Post-service treatment records also reflect that this disability did not manifest within one year of separation from active duty.  The Veteran's spine was deemed to be normal upon examination in August 1984.  There is no further evidence of low back symptomatology until the Veteran's motor vehicle accident of August 1996.  At this time, the Veteran himself denied any low back pain throughout his entire life, aside from an incident when he was 12 years old.  Again, he did note low back pain during service upon treatment in September 1996, but he indicated that this resolved.  Therefore, the medical evidence and the Veteran's own statements made to medical providers over the course of years demonstrate that he was not suffering from low back symptomatology for more than a decade following his separation from active duty.  

The record also contains no competent and credible evidence linking the Veteran's current back disability to military service.  According to the November 2009 VA examiner, the Veteran's current back disability was not due to military service.  Documents from separation revealed that the Veteran had no back symptomatology and there is nothing of record to suggest that the Veteran developed a back disability within one year of his separation from active duty.  Because this examiner did not consider the evidence of "old" spondylolisthesis noted in August 1996, however, the Veteran was scheduled for an additional VA examination in May 2012.  This examiner concluded that while there was evidence of "old" spondylolisthesis in 1996, it was clear from the evidence of record that this condition did not exist at the time of separation from active duty.  The examiner explained that X-rays taken in "1987" revealed a normal lumbar spine.  It is evident that the examiner was referring to the May 1984 separation examination when referencing this document.  This examination report does reflect that chest X-rays were taken upon separation.  

As already noted, the document was erroneously dated in 1987.  However, the totality of the evidence and circumstances establish that the document was in fact prepared in May 1984.  According to a December 2014 opinion, while chest X-rays should not be used when assessing a back injury, a review of the remaining evidence of record still demonstrated that it was less likely than not that the Veteran's back disability was caused by or a result of previously military service.  The record reflected a 1996 injury and the record contains no competent medical evidence suggesting any potential link between the Veteran's current back disability and military service. 

The Board notes that the December 2014 VA examiner indicated that the Veteran's low back disability could be congenital.  However, there is no clear and unmistakable evidence suggesting that the Veteran suffered from a preexisting disability at the time of enlistment into active duty.  Without clear and unmistakable evidence of a preexisting disability the Veteran is considered to have been sound upon enlistment.  Even if a preexisting disability were noted, there is no evidence of record to suggest in-service aggravation.
 
The Veteran's own lay statements also demonstrate that his current back disability did not manifest during, or as a result of, active military service.  Initially, the Board notes that the Veteran denied back symptomatology upon separation in 1984 and upon VA examination following separation in 1984.  The Veteran did inform the November 2009 VA examiner that he did in fact have back symptomatology at the time of separation.  However, he denied this fact because he wanted to stay in the service.  He also indicated that he told the August 1984 VA examiner that he had back pain, but that the examiner failed to include this fact in the examination report.  The Board has considered the assertions offered by the Veteran, but it does not find them to be credible in light of the conflicting reports that he has offered over the years.  When seeking treatment following his motor vehicle accident in 1996, the Veteran denied any history of back pain aside from a single instance when he was 12 years old and an incident in service that resolved after a few days.  The Board finds these statements to be especially credible as they were offered for the purpose of seeking medical treatment.  It was not until the Veteran sought a claim for financial benefit that he first asserted that he did in fact suffer from chronic back pain since his injury of 1982.  Pecuniary interest in benefits may affect credibility of a claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition to the above, the Veteran denied seeking any medical treatment for his back after his 1982 injury or following his separation from active duty during his hearing of September 2005.  The first evidence of treatment for the back is the Veteran's motor vehicle accident of August 1996 - this was approximately 12 years after his separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical treatment involving the spine for 12 years following separation from active duty (a fact which was confirmed by the Veteran during his September 2005 hearing) tends to suggest that he has not suffered from chronic symptomatology since his separation from active duty.  

In addition to the circumstances surrounding the statements elicited by the Veteran, the record reflects that the Veteran has offered wildly different accounts of his injuries since separation from active duty.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant).  From 1996 and earlier, the Veteran denied any chronic symptomatology associated with the spine.  The Veteran went as far as to say in September 1996 that his back pain only lasted a few days during service.  Also, while the Veteran did report back pain since August 1982 during his November 2009 examination, he denied back pain after his injury during his September 2005 hearing, instead noting a tingling sensation in the legs afterward that could have been related to his earlier injury.  In light of the frequently changing version of events offered by the Veteran, the Board does not find his assertions of chronic symptomatology to be credible.  

The Board is cognizant of the fact that the August 1996 record reflects that spondylolisthesis was described as an "old" injury.  However, there is nothing of record to suggest that "old" in fact means an injury that has existed prior to or since military service.  The Veteran's back was deemed to be normal upon both enlistment and separation from active duty in 1984 and the Veteran himself denied prior chronic back pain upon treatment in August 1996.  In other words, there is no credible evidence to allow the Board to presume that the use of the word "old" inherently meant an injury that manifested during military service 12 years earlier.  The May 2012 VA examiner also felt that this was less likely than not due to the fact that the Veteran's spine was deemed to be normal at the time of separation from active duty.  

The Board also notes that the Veteran has recently offered a different theory of entitlement.  Specifically, the Veteran has alleged that he suffered from reactive arthritis during military service.  The Veteran has submitted medical articles that suggest this condition is manifested by symptomatology such as blurry vision, inflammation of the urethra and foot symptomatology.  The Veteran has also expressed a belief that a puncture wound he incurred during military service resulted in this condition.  While the Board has considered the Veteran's assertions, it finds them to be not competent for purposes of establishing service connection.  

The Veteran never diagnosed for any type of arthritis in service or within one year thereafter.   Furthermore, there is no evidence of record of any chronic symptomatology occurring from a finger injury during military service.  

The Board accepts that the Veteran has submitted numerous statements attempting to demonstrate that he in fact does have the requisite expertise.  He has alluded to having a Bachelor of Science degree in Applied Sciences, but such is not a medical degree that would qualify him to offer competent opinions on complex medical matters involving medical diagnosis.  The Veteran has further argued that his frequent Internet research and library research has rendered him a "science researcher," and as such, competent to offer an opinion.  The Board finds no information or evidence on record that would support this assertion.  

The Veteran has argued that he was prejudiced by the military's failure to perform a blood test following a puncture wound of the finger in 1981 and VA's failure to perform such a test upon examination in 1984.  The Board does not find evidence on file that would validate this assertion.  There is not objective evidence that would tend to demonstrate that such a test was warranted during military service.  

In June 2003, the Veteran indicated that the fact that he took a weight-training class in college and went to a gym was proof that he was undergoing his own "physical therapy" due to his back, but the medical evidence fails to establish that he has a disability of the lumbar spine that manifested during, or as a result of, active military service.  

In June 2015, the Veteran also provided VA with a statement discussing how spinal degeneration occurs, describing friction, aging and other factors.  The issue of how spinal degeneration occurs over time is not at issue in this case as the record contains evidence of a specific injury in 1996.  The Veteran's mere allegation that it should just be assumed that his current disability is due to military service because he performed physical labor is without merit.  

With regard to the medical articles that the Veteran had submitted, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, however, the Veteran has not submitted any evidence to suggest that he suffers from any of the disabilities discussed in these articles.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.


ORDER

Service connection for a low back disability, to include lumbar spondylolisthesis, is denied.  


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


